DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a final action in reply to the amendments and remarks filed on 29 June 2022.
Claims 1-5, 9-13 have been amended.
Claims 8, 16-17, 19 and 23-24 were previously canceled.
Claims 1-7, 9-15, 18, 20-22 and 25-26 are currently pending.

Response to Amendment
 Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant's arguments filed on 29 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims integrate the abstract idea into a practical application because the claims set forth an improvement.  Examiner respectfully disagrees.  
The determinations of excess capacity and ability to “bump” orders set forth steps related to the commercial interaction abstract idea and do no illustrate a technical solution to a technical problem.  The claims do not integrate additional elements in a way that meaningfully limits the implementation of the abstract idea, but instead further narrow the abstract idea.  Optimizing outbound shipping capacity is a business problem that exists outside of the realm of computer technology.  Thus a method for optimizing shipping capacity through a series of analyses and planning steps does not illustrate a technical improvement to a technical problem.
Applicant argues that the limitations are not well-understood, routine and conventional.  The fully two part analysis is applied.  All additional elements in the claims were considered under step 2A and 2B.  The additional elements are considered to merely apply the exception and set forth a insignificant extra solution activities.  When reconsidered under step 2B, and based on the case law sited in the MPEP the additional elements merely perform well-understood, routine and conventional activities that do not amount to significantly more.  The application of an elastic shipping buffer is not an additional element that transforms the claim into a patent eligible invention.  It does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.   The claims do not set forth additional elements that impose meaningful limits on the scope of the claim by playing a significant part in permitting the claimed method to be performed, instead the additional elements function solely as an obvious mechanism for permitting the claimed solution to be achieved more quickly, i.e. through the utilization of computers for performing determinations and calculations.  The 101 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9-15, 18, 20-22 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception without significantly more.
The independent claims recite preallocating portions of  shipping capacity for a fulfillment center to be reserved for certain service level agreements, receiving orders, allocating amounts of portions of the shipping capacity, determining that dates of some orders occur after dates of other orders, applying a shipping buffer comprising delay days,  determining whether excess capacity exists or not, bumping orders that meet criteria, and releasing the amount of shipping capacity thereby allowing orders to be shipped.  These limitations as drafted, illustrate a process that relates to a certain method of organizing human activity.  Specifically ,the claims set forth a series of steps reciting subject matter relating to sales order fulfillment and shipping processing which are considered commercial interactions relating to sales and order fulfillment.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements including one or more processors that perform the steps at an allocation system, using an allocation system that is in data communication with a communication system and a shipping buffer system, receiving from electronic devices, using a shipping buffer system to determine an “electronic” shipping buffer and transmitting instructions.  The receiving at the allocation system from electronic devices and transmitting instructions to a shipping system are recited at a high level of generality and amount to merely data gathering and transmission, which are forms of insignificant extra solution activity.  Using the allocation system, using a shipping buffer system to determine an “electronic” elastic shipping buffer and performing steps at the allocation system are also recited at a high level of generality and merely automate the preallocating, allocating, determining, adding and releasing steps in a generically recited electronic computerized system environment.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  Thus, the claims are considered directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer component systems.  The same analysis applies here in 2B and does not provide an inventive concept.  
For the receiving and transmitting steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processors and system are anything other than off the shelf generic computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission of data over a network are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 2-7, 10-15, 18, 20-22 and 25-26 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims narrow the abstract concept relating to commercial interactions by further describing additional determinations including shipping capacity, priority information, order details including dates, shipping buffer times, performing additional determinations and releases, describing the time periods, determining if newly placed orders comprise high priority SLAs, and prioritizing orders.  The additional elements set forth merely apply the exception and set forth additional data receipt and transmission functions that do not transform the claims into a patent eligible invention.  
Therefore, Claims 1-7, 9-15, 18, 20-22 and 25-26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623